This was an application for discharge from imprisonment in the penitentiary on the part of Ed *Page 359 
Warren, who was on the 4th day of September, 1920, convicted in the district court of LeFlore county of murder and sentenced to imprisonment in the penitentiary for life, alleging that his imprisonment is illegal by reason of a certain pardon issued and granted unto the said Ed Warren on the 14th day of September, 1923.
When the petition was presented to the court counsel for petitioner filed motion to dismiss the case, which motion is sustained and cause dismissed.